DETAILED ACTION

Status of Claims

This action is in reply to the amendments filed on 09 November 2020.
Claims 1-20 have been previously canceled.
Claims 37 & 40 have been cancelled. 
Claims 21, 22, 25, 28, 32, 35, 36, 38 & 39 have been amended.
Claims 21-36 & 38-39 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner respectfully rescinds the nonstatutory double patenting rejection in view of the terminal disclaimer filed on 09 November 2020.
The Examiner respectfully rescinds the 35 U.S.C. 103 rejection in view of the claimed amendments and arguments on pages 12-14.
The claim recites the additional elements of a processor; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for performing a method, the method comprising: receiving first transaction data comprising a payment token or second transaction data, determining a universal account identifier associated with the payment token or the primary account identifier, wherein the universal account identifier is associated with both the payment token and the primary account identifier, and wherein the universal account identifier is generated by applying a conversion algorithm to the received primary account identifier.  
	

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards providing a universal account identifier. More specifically, the Applicants claim a system and method comprising: a processor; and a computer-readable medium coupled to the processor, the computer-readable medium comprising code executable by the processor for performing a method, the method comprising: receiving first transaction data comprising a payment token or second transaction data comprising a primary account identifier from a merchant computer, wherein the payment token is generated for a transaction involving the primary account identifier; determining a universal account identifier associated with the payment token or the primary account identifier, wherein the universal account identifier is associated with both the payment token and the primary account identifier, and wherein the universal account identifier is generated by applying a conversion algorithm to the received primary account identifier; and providing the universal account identifier to the merchant computer after receiving the payment token or the primary account identifier, wherein the universal account identifier is a substitute for the payment token and the primary account identifier, and wherein the payment token, the primary account identifier, and the universal account identifier are associated with a same account at an issuer.
Furthermore, Bower et al. [US 2012/0317036 A1] discloses “A customer may provide a merchant with primary account number information in connection with a purchase transaction. The merchant may send an associated authorization request to a payment card processor. A tokenization server at the payment card processor may generate a token corresponding to the primary account number. To secure the token, the token may be encrypted at the payment card processor using a cryptographic key shared with the merchant. A structure preserving encryption algorithm may be used in encrypting the token. A processor identifier may be embedded in the encrypted version of the token during the structure preserving encryption operation. The merchant can use the shared key to decrypt the token and extract the processor identifier. A settlement request may be directed to the processor from the merchant to settle the transaction using the processor identifier.”
Moscoe et al. [US 2014/0074568 A1] discloses “A platform for universal recognition (UR) is described. A consumer has one or more UR numbers, each of which is uniquely recognizable within the UR platform. During a transaction with a merchant, the consumer uses a non -payment token that presents a UR number or uses a payment token that presents a payment number associated with a UR number. A membership identifier used to recognize the consumer within a membership program of the merchant is retrieved and routed to the merchant. Each UR number begins with a six-digit Issuer Identification Number (IIN) which identifies the UR platform from which the UR number was issued.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest determining a universal account identifier associated with the payment token or the primary account identifier, wherein the universal account identifier is associated with both the payment token and the primary account identifier, and wherein the universal account identifier is generated by applying a conversion algorithm to the received primary account identifier; and providing the universal account identifier to the merchant computer after receiving the payment token or the primary account identifier, wherein the universal account identifier is a substitute for the payment token and the primary account identifier, and wherein the payment token, the primary account identifier, and the universal account identifier are associated with a same account at an issuer.
For these reasons claims 21, 28, 35 & 38 are deemed to be allowable over the prior art of record, and claims 22-27, 29-34, 36 & 39 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892.

Seidman et al. US 6,671,358 B1 discloses “A method for conducting a financial transaction corresponding to a good or service includes providing a plurality of first credit or debit devices; associating a universal identifier with each of the first credit or debit devices; associating one of the first credit or debit devices with a plurality of second credit or debit cards; employing the one of the first credit or debit devices to initiate the financial transaction; selecting one of the second credit or debit cards based upon the unique identifier and the good or service; and employing the selected one of the second credit or debit cards to conclude the financial transaction.”

Patterson US 2009/0076938 A1 discloses “A system and method for using derived account identifiers. The derived account identifiers are associated with a single permanent account identifier. Each derived account identifier is associated with a communication channel or portable consumer device.” 

Patterson US 2010/0030688 A1 discloses “A Globally Unique IDentifier (GUID) is used to match an authorization request with an authorization response for a transaction between a merchant and a consumer upon an account within a payment processing system where the payment amount is unknown until after the merchant receives the authorization response that includes the GUID. After receiving the authorization response and when the payment amount is known, the merchant forms a transmission that has information for delivery to an issuer of the account. This information is sufficient for the issuer to forward the payment amount from the account to pay the merchant for the transaction. While including the GUID and the payment amount, the information does not include an identifier of the account.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619